DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/05/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-10, 12-15, and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (U.S. Publication No. 2018/0254351 A1; hereinafter Jung)
	With respect to claim 1, Jung discloses an integrated circuit (IC), comprising: a first transistor above a substrate [197], wherein the first transistor includes: a first channel layer [175] above the substrate, and a first gate electrode [171] above the first channel layer; an insulator layer [194,195] above the first transistor, wherein the insulator layer is next to a first source electrode [172] of the first transistor above the first channel layer, next to a first drain electrode [173] of the first transistor above the first channel layer, and above the first gate electrode; and a second transistor above the insulator layer, wherein the second transistor includes: a second channel layer [155] above the insulator layer, and a second gate electrode [161] separated from the second channel layer by a gate dielectric layer [192] (See Figure 1A)
	With respect to claim 2, Jung discloses wherein the second gate electrode is below the second channel layer and above the insulator layer (See Figure 1A).
	With respect to claim 4, Jung discloses wherein the second transistor further includes a second source electrode [153] next to a second source area above the second channel layer, and the second source electrode is coupled with the first source electrode (see Figure 1A; electrode above middle channel section).
	With respect to claim 5, Jung discloses wherein the second transistor further includes a second drain electrode [152] next to a second drain area above the second 
	With respect to claim 6, Jung discloses wherein the second gate electrode is coupled with the first gate electrode (See Figure 1A)
	With respect to claim 7, Jung discloses wherein the first transistor or the second transistor is a p-type transistor, and includes a material selected from the group consisting of CuO, ZnRh2O4, AlCuO2, SrCu2O2, La2SeO2, Pr2SeO2, Nd2SeO2, Gd2SeO2, NiO, SiC, SnO, Cu2O, VO2, and an oxide alloyed or doped with S or Se or Te or an element to raise a valence-band of the oxide to be a doped p-type oxide (See ¶[0066]).
	With respect to claim 8, Jung discloses wherein the first transistor or the second transistor is an n-type transistor, and includes a material selected from the group consisting of ZnO, CdO, In2O3, Ga2O3, SnO2, IGZO, IZO, ITO, GZO, TiO2, SiC, SnO, Cu2O, or VO2, and an oxide alloyed or doped with In, Sn, Zn, Mo, Ti, Co, or Cd, to lower a conduction band of the oxide to be a doped n-type oxide (See ¶[0065]).
	With respect to claim 9, Jung discloses wherein the first channel layer includes a first fin, the second channel layer includes a second fin, and the first fin is separated from the second fin by the insulator layer (See Figure 1A).
	With respect to claim 10, Jung discloses wherein the insulator layer is of a planar shape, and includes an oxide material (See Figure 1A; ¶[0069]).
	With respect to claim 12, Jung discloses wherein the first gate electrode is partially embedded within the insulator layer (see Figure 1A).
	With respect to claim 13, Jung discloses wherein the first source electrode or the first drain electrode is directly through the insulator layer and act as a second source electrode or a second drain electrode for the second transistor (See Figure 1A; connected via [183]).
	With respect to claim 14, Jung discloses wherein a shadow of the second transistor is substantially overlapped with the first transistor (See Figure 1A)
	With respect to claim 15, Jung discloses wherein the first gate electrode or the second gate electrode includes a material selected from the group consisting of Ti, W, molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), and an alloy of Ti, W, Mo, Au, Pt, Al, Ni, Cu, Cr, TiAlN, HfAlN, or InAlO (See ¶[0070]).
	With respect to claim 21, Jung discloses computing device, comprising: a circuit board (See ¶[0002]); and an integrated circuit (IC) coupled to the circuit board, wherein the IC includes: a first transistor above a substrate [197], wherein the first transistor includes: a first channel layer [175] above the substrate, and a first gate electrode [171] above the first channel layer; an insulator layer [194,195] above the first transistor, wherein the insulator layer is next to a first source electrode [172] of the first transistor above the first channel layer, next to a first drain electrode [173] of the first transistor above the first channel layer, and above the first gate electrode; and a second transistor above the insulator layer, wherein the second transistor includes: a second channel 
	With respect to claim 22, Jung discloses wherein the first transistor or the second transistor is a p-type transistor, and includes a material selected from the group consisting of CuO, ZnRh2O4, AlCuO2, SrCu2O2, La2SeO2, Pr2SeO2, Nd2SeO2, Gd2SeO2, NiO, SiC, SnO, Cu2O, VO2, and an oxide alloyed or doped with S, Se, Te, or an element to raise a valence-band of the oxide to be a doped p-type oxide (See ¶[0066]).
	With respect to claim 23, Jung discloses wherein the first transistor or the second transistor is an n-type transistor, and includes a material selected from the group consisting of ZnO, CdO, In2O3, Ga2O3, SnO2, IGZO, IZO, ITO, GZO, TiO2, SiC, SnO, Cu2O, or VO2, and an oxide alloyed or doped with In, Sn, Zn, Mo, Ti, Co, or Cd, to lower a conduction band of the oxide to be a doped n-type oxide (See ¶[0065]).
	With respect to claim 24, Jung discloses wherein the insulator layer is of a planar shape, and includes an oxide material (See Figure 1A; ¶[0069]).
	With respect to claim 25, Jung discloses wherein the computing device is a device selected from the group consisting of a wearable device or a mobile computing device, the wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a display, a battery, a processor, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the memory device (See ¶[0003]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. Publication No. 2018/0254351 A1; hereinafter Jung) in view of Jeong et al. (U.S. Patent No. 7,719,033 B2; hereinafter Jeong)
	With respect to claim 3, Jung discloses wherein the insulator layer includes an interconnect [183] but fails to disclose a metal interconnect.	In the same field of endeavor, Jeong teaches wherein the insulator layer includes a metal interconnect [42] (See Column 2, lines 26-40).	The implementation of a metal interconnect to connect transistor structures together as taught by Jeong allows for proper conductivity. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. Publication No. 2018/0254351 A1; hereinafter Jung) in view of Kurokawa (U.S. Publication No. 2013/0258746 A1)
	With respect to claim 11, Jung fails to explicitly disclose wherein the insulator layer has a thickness in a range of about 10 nm to about 100 nm.
	In the same field of endeavor, Kurokawa teaches an insulator layer has a thickness in a range of about 10 nm to about 100 nm (See ¶[0259]). 	The implementation of a proper insulator thickness as taught by Kurokawa allows for proper isolation of transistor devices (See Kurokawa ¶[0259]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang (U.S. Patent No. 7,99,297 B2) discloses stacked transistors
Park et al. (U.S. Publication No. 2009/0020817 A1) discloses stacked transistors
Jang et al. (U.S. Patent No. 7,479,673 B2) discloses stacked transistors
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818